Citation Nr: 0610651	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-34 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disability, 
to include asserted as secondary to his service-connected 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to 
include asserted as secondary to his service-connected PTSD.

5.  Entitlement to service connection for peripheral 
neuropathy, to include asserted as secondary to his service-
connected PTSD.

6.  Entitlement to service connection for pain and numbness 
of the right leg and foot, to include asserted as secondary 
to his service-connected PTSD.

7.  Entitlement to service connection for right foot 
disability.

8.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968.  He also had active service from January 1979 
to February 1980, which in a September 1980 administrative 
decision the RO determined to have been under dishonorable 
conditions for VA purposes; VA benefits are prohibited based 
on any disability incurred in or aggravated during this 
period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that, among other things, denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, heart disability, 
hypertension, peripheral neuropathy, pain and numbness of the 
right leg and right foot, right foot disability, left foot 
disability, and headaches.  The veteran perfected a timely 
appeal of these determinations to the Board.

The Board notes that in a May 2000 rating decision, the RO 
denied service connection for vascular disease and a foot 
injury on the basis that the claims were not well grounded 
under the law then in effect.  As the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), pursuant to Section 
7 of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), if a claim 
that was denied as not well grounded between July 14, 1999, 
and November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the veteran's appeal of his heart disability, 
hypertension, peripheral neuropathy, pain and numbness of the 
right leg and foot, right foot disability and left foot 
disability claims stems from the June 2003 rating decision.

In February 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

In May 2005, the veteran's claims were remanded for further 
development and adjudication.  In this remand, the Board also 
noted that a July 2002 VA outpatient treatment, which was 
printed in August 2003 and associated with the claims folder 
subsequent to the June 2003 rating decision, reflects that 
the veteran's treating psychiatrist reported that the 
veteran's current Global Assessment of Functioning (GAF) 
score was 38, which the Board observes, according to Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), 
indicates that that he was unemployable due to his PTSD.  As 
such, the Board found that the record raised inferred claims 
of entitlement to an increased rating for PTSD and to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These issues were 
referred to the RO for appropriate action.  

In addition, the Board notes that the veteran, in June 2005 
and February 2006 statements, raised issues related to 
seizures, dental problems, prostate cancer, migraines, and 
PTSD.  In this regard, the Board notes that service 
connection was denied for seizures and a dental condition in 
June 2003.  Because the veteran did not appeal these 
decisions within a year of the rating action, the Board will 
construe the veteran's statements as a claim to reopen these 
service connection claims.  These claims are therefore 
referred to the RO for appropriate action.  A claim of 
service connection for prostate cancer is new and is also 
referred to the RO for appropriate consideration.  With 
respect to the veteran's migraines, the Board notes that 
service connection for headaches was granted by the RO in 
February 2006.  The Board finds, therefore, that the 
veteran's February 2006 statement is equivalent to a notice 
of disagreement with respect to the evaluation of that 
condition.  This is also referred to the RO.  Finally, the 
Board notes that a claim for increased rating for the 
veteran's PTSD has already been referred to the RO in the May 
2005 Board decision.  

As noted above, in February 2006, the RO granted service 
connection for headaches, evaluated as noncompensable 
effective May 23, 2002.

The issues of entitlement to service connection for bilateral 
hearing loss, and for pain and numbness of the right leg and 
foot, to include asserted as secondary to his service-
connected PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not indicate that the veteran 
has a currently diagnosed right foot condition.

2.  The medical evidence does not indicate that the veteran 
has a currently diagnosed left foot condition.

3.  Tinnitus did not have its onset in service and is not 
related to an in-service disease or injury.

4.  Peripheral neuropathy did not have its onset during 
service, and it is not related to an in-service disease or 
injury, or a service-connected disorder.

5.  Hypertension did not have its onset during service or 
within one year of service, and it is not related to an in-
service disease or injury, or a service-connected disorder.

6.  A heart condition did not have its onset during service 
or within one year of service, and it is not related to an 
in-service disease or injury, or a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  A right foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

2.  A left foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2004).  

5.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310(a) (2004).  

6.  A Heart condition was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310(a) (2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2002 and May 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims of service connection, as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
informed that he should send to VA evidence in his possession 
that pertains to the claims.

In addition, by way of May 2000 and June 2003 rating 
decisions, a November 2003 Statement of the Case, and a 
January 2006 Supplemental Statement of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the denial of the claims.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, multiple VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claims.  In 
addition, the Board notes that this matter was previously 
remanded for additional development in connection with the 
claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including hypertension and coronary artery disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A.	Right and left foot disabilities.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has current right and left foot disabilities.  The 
medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
VA examinations.  

A review of the veteran's service medical records indicates 
that the veteran was diagnosed with a stress fracture of the 
left foot in service in April 1979 and plantar fascial strain 
of the left foot in June 1979.  However, as noted above, the 
RO, in a September 1980 administrative decision, determined 
that the veteran was discharged under dishonorable conditions 
for VA purposes for this period of service.  VA benefits are 
therefore prohibited based on any disability incurred in or 
aggravated during this period.  

During the veteran's first period of service, January 1967 to 
November 1968, the veteran stated that he stepped on a land 
mine and suffered an injury to his right foot and leg.  The 
veteran's service medical records, however, do not contain 
any complaints of or treatment for either a right or left 
foot condition from this period of the veteran's service.  In 
addition, the veteran's separation examination, dated in 
November 1968 was normal in all respects.  

The veteran's post-service medical evidence consists 
primarily of VA treatment records and some private medical 
records.  These records, however, are devoid of information 
regarding any diagnosed foot conditions.  Instead, these 
records reflect ongoing treatment for the veteran's various 
other conditions, to include coronary artery disease, 
hypertension, and epilepsy.  

In May 2003, the veteran was afforded a VA examination in 
connection with his claims.  With respect to the veteran's 
right foot, the examiner noted the veteran's reported history 
of stepping on a land mine in service that caused a burn on 
his right foot.  The veteran indicated that the foot was 
wrapped and treated for a burn.  He was returned to full duty 
after his foot healed and the veteran's discharge examination 
was normal.  The examiner then indicated that the veteran 
next complained of right foot problems approximately five 
years before the examination.  No treatment occurred.  The 
examiner indicated that there was a significant time lapse 
between his military service and the relatively recent 
complaints.  The veteran also reported that his left leg and 
knee bothered him from arthritic conditions in those joints.  
The veteran stated that there was no injury to his right leg 
in service, only his right foot.  The examiner noted that a 
detailed examination of the veteran's right foot revealed a 
normal examination with no evidence of scars, no lesions, and 
no deformity.  The veteran was also noted to have normal 
ambulation, normal weight bearing capacity and normal gait.  
The veteran was also noted to have normal monofilament 
testing with a 10-gram monofilament on the plantar surface of 
the right foot with no evidence of peripheral neuropathy.  
The veteran's right leg also appeared to be without obvious 
deformity or disability.  The veteran was assessed with 
subjective complaints of right foot numbness and tingling 
which are not substantiated on objective physical 
examination.  No pathology is voluntarily or objectively 
noted in the right leg.  Normal examination.  In addition, 
the examiner did not indicate the presence of any left foot 
disability.  

In November 2005, the veteran was afforded an additional VA 
examination in connection with his claims.  The examiner 
noted that the veteran's claims file was available and 
reviewed in connection with the examination.  The veteran's 
medical history was noted.  With respect to the veteran's 
lower extremities, the veteran was indicated to have had no 
fracture or dislocation of any of the long bones or joints.  
He was noted to have a laceration of the right foot treated 
in Vietnam following an explosion, but no osseus injury 
occurred and no residuals from this.  The veteran was noted 
to wear no shoe inserts or use any external supports at major 
weight bearing joints.  After examination, the veteran was 
diagnosed other disabilities, but no foot disabilities were 
indicated.  The examiner stated that the veteran did not have 
an orthopedic problem at the lower extremities that would be 
accountable for any in-service military medical condition.  
Orthopedically, the veteran had a normal examination of the 
lower extremities.  

In light of the foregoing, the Board must deny the veteran's 
claims.  The veteran has not presented evidence that he 
currently has right or left foot disabilities.  And without a 
current diagnosis, a claim for entitlement to service 
connection for these conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the veteran, as a lay person, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran currently has right and 
left foot disabilities, there is no basis upon which to 
establish service connection for these conditions.

B.  Tinnitus, Peripheral neuropathy, Hypertension and a Heart 
condition.

In this case, the medical evidence contained in the veteran's 
claims file indicates that the veteran suffers from tinnitus, 
peripheral neuropathy, hypertension and a heart condition, to 
include coronary artery disease and a history of myocardial 
infarctions.  Therefore, although the Board has reviewed the 
lay and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
conditions are related to his military service or a service-
connected condition, to include his service-connected PTSD.  

Here, the service medical records do not reflect any 
complaints of or treatment for peripheral neuropathy, 
hypertension or a heart condition in service.  There is also 
no indication that the veteran suffered from any of these 
conditions within one year of his discharge in November 1968.  
With respect to the veteran's tinnitus, the veteran does 
indicate that he was exposed to acoustic trauma as a combat 
veteran in Vietnam.  The veteran's form DD-214 indicates that 
he was mortar man in service. The veteran's discharge 
examination was normal in all respects and indicated no 
hearing loss for VA purposes.

The veteran's post-service medical records indicate no 
hypertension or heart condition until 1984, when the veteran 
suffered a myocardial infarction.  After that time, the 
medical records indicate ongoing care for hypertension and 
coronary artery disease.  The veteran has also been seen for 
vascular insufficiency of the lower extremities, and pain and 
numbness on his legs.

In order to assist the veteran with his service connection 
claims, the veteran was afforded a VA examination in May 
2003.  The examiner noted that the veteran was being seen for 
claims of a heart condition, hypertension, and peripheral 
neuropathy as secondary to his service-connected PTSD.  
During the examination, the veteran indicated that he had had 
hypertension for the past 10 years, post-dating service by 
nearly 25 years.  The veteran was noted to have had three 
myocardial infarctions and one stent placement.  The veteran 
also indicated that he has had three strokes, but indicated 
no chronic residuals related to this.  In addition, the 
veteran was indicated to have a history of 
hypercholesterolemia, and it was noted that the veteran 
smokes and was overweight.  After examining the veteran, the 
examiner stated that "[t]he veteran's hypertension, coronary 
artery disease, cerebrovascular accidents, and peripheral 
neuropathy, in my professional opinion, are not related to 
his post-traumatic stress disorder.  This is substantiated by 
the medical literature which does not establish a causal 
relationship from a pathophysiological perspective for any of 
these conditions as secondary to post-traumatic stress 
disorder."

In May 2003, the veteran was also afforded a VA audiological 
examination in connection with his tinnitus claim.  The 
examiner indicated that the veteran's claims file was 
reviewed in connection with the examination.  The veteran 
stated that he is bothered by hearing loss and tinnitus, and 
that he first noticed hearing loss about a month after 
service.  The examination noted that veteran had no hearing 
loss upon service discharge, but did note that the veteran 
had a history of unprotected exposure to hazardous military 
noise (combat in Vietnam) and that civilian noise exposure 
was minimal.  The veteran was also indicated to have moderate 
to severe, bilateral constant, tonal tinnitus.  After 
diagnosing tinnitus, however, the examiner noted that the 
veteran had normal hearing upon service discharge and 
explained that the record did not provide evidence of support 
for the veteran's claim of service connection for tinnitus.  
He therefore opined that it is less likely than not that this 
tinnitus is service-connected.  

In November 2005, the veteran was again provided a VA 
examination in connection with his claims.  The claims file 
was noted to be reviewed in connection with the examination.  
The examiner noted the veteran's medical history and noted 
that the veteran had no cardiac condition whatsoever prior to 
a 1984 myocardial infarction.  The veteran's hypertension was 
noted to have begun after that time.  The veteran was also 
noted to be a smoker and the veteran was indicated to not be 
a diabetic.  The examiner also noted that the veteran has 
been found to have vascular insufficiency of the lower 
extremities of an arterial nature, his risk factors being 
long-standing cigarette smoking.  After examination, the 
veteran was diagnosed with essential hypertension, coronary 
artery disease, and vascular cephalgia.  In regard to the 
question of nexus to service, the examiner stated that "[i]n 
my opinion, it is less likely than not that the veteran's 
coronary artery disease is related to any medical condition 
incurred while in service.  The veteran is not diabetic and 
his hypertension developed long after his service."  The 
examiner also stated that he did not believe that the 
veteran's vascular cephalgia was related to service or that 
this or the veteran's coronary artery disease was secondary 
to his service-connected PTSD.  And the Board also notes that 
the examiner, while noting the existence of vascular 
cephalgia, did not diagnose or relate peripheral neuropathy 
to the veteran's active duty service.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's tinnitus, 
peripheral neuropathy, hypertension and heart condition are 
related to a disease or injury in service.  Here, the Board 
notes that there is no evidence in the record of peripheral 
neuropathy, hypertension or a heart condition in service.  
There is also no evidence directly linking the veteran's 
these conditions with his active duty service.  And while, 
the May 2003, VA audiological examiner indicated a history of 
noise exposure in service, this examiner stated that it is 
less likely than not that his tinnitus is service-connected.  

In addition, the evidence is against a finding that the 
veteran's peripheral neuropathy, hypertension or heart 
conditions are secondary to his service-connected PTSD.  In 
this regard, the Board notes that both the May 2003 and 
November 2005 VA examiners, found that these conditions were 
not secondary to the veteran's PTSD. 

While the veteran may feel that his conditions are related to 
his service, or his service-connected PTSD, as a layperson 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his conditions with his active duty service or with 
his service-connected PTSD, there is no basis upon which to 
establish service connection.  Service connection for 
tinnitus, peripheral neuropathy, hypertension, and a heart 
condition, must therefore be denied.  


ORDER

1.  Service connection for tinnitus is denied.

2.  Service connection for heart disability, to include 
asserted as secondary to his service-connected PTSD, is 
denied.

3.  Service connection for hypertension, to include asserted 
as secondary to his service-connected PTSD, is denied.

4.  Service connection for peripheral neuropathy, to include 
asserted as secondary to his service-connected PTSD, is 
denied.

5.  Service connection for right foot disability is denied.

6.  Service connection for left foot disability is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for bilateral hearing loss, and for pain and 
numbness of the right leg and foot, to include asserted as 
secondary to his service-connected PTSD, must be remanded for 
further action.  

Initially, the Board observes that following the RO's 
issuance of the January 2006 Supplemental Statement of the 
Case, the veteran submitted additional evidence pertinent to 
his claims.  No waiver of RO consideration accompanied this 
evidence.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate Supplemental Statement of the Case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2003).  

In addition, in February 2006, the veteran submitted 
statements indicating that there are outstanding medical 
records related to his claim for bilateral hearing loss and 
pain and numbness of the right leg and foot.  Specifically, 
the veteran indicated that he had been seen for an 
audiological examination in December 2005, and that he is 
scheduled for a May 16 appointment with the Vascular Lab 
clinic related to the claudication in his legs.  The veteran 
also submitted December 2005 treatment records of the St. 
Louis VA Medical Center indicating that the veteran had mild 
to severe sensorineural loss with good speech discrimination, 
and that the results were more reliable that a previous 
examination.  The actual results of the examination, however, 
were not included in the treatment note.  Finally, the 
veteran noted that he wanted his VA records from September 
21, 2005 to the present associated with his claims file.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  VA must also obtain 
outstanding relevant medical records that have not been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for hearing loss and 
for pain and numbness in his right leg 
and foot.  This should specifically 
include examination and treatment records 
of the St. Louis VA Medical Center dated 
from September 2005 to the present, and 
should include the specific results of 
the audiological examination performed in 
December 2005 and any May 2006 
appointments at the vascular lab clinic.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


